Citation Nr: 1021302	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-16 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from December 1969 to 
September 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana that denied service connection 
for posttraumatic stress disorder (PTSD), depression, 
peripheral vestibular disorders (claimed as dizzy spells), 
headaches, pes planus, tinnitus, hearing loss, low back pain, 
neck pain, and asbestos exposure.  

In an October 2007 rating decision, the RO granted service 
connection for pes planus.  Thus, that issue is no longer 
before the Board.  In November 2008 correspondence, the 
Veteran withdrew his appeal with respect to the claims for 
service connection for dizzy spells, neck pain, and asbestos 
exposure.  Then, in an August 2009 rating decision, the RO 
granted service connection for a lumbar strain, posttraumatic 
headaches, and PTSD.  Thus, those issues are no longer before 
the Board.  

The record reflects that the evaluation of the now service-
connected PTSD encompasses the symptom of depression.  The 
Veteran was advised of this in the August 2009 rating 
decision and that the depression claim was considered 
resolved.  The Board agrees.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Thus, the claim for service connection 
for depression is also no longer before the Board.  

Given the above, the two remaining issues are as listed on 
the title page.

In June 2008, the Veteran requested a personal hearing at the 
RO.  Accordingly, he was scheduled for a hearing in April 
2009.  Prior to the hearing, his representative advised that 
he wished to cancel his request for a hearing.

The issues of entitlement to an increased disability rating 
for a lumbar strain and posttraumatic headaches have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have hearing loss in the right ear 
to an extent recognized as a disability for VA purposes.

2.  Hearing loss in the left ear did not originate in service 
or for many years thereafter, and the only competent opinion 
to address the question of whether the disorder is related to 
in-service noise exposure weighs against the claim.

3.  The first clinical evidence reflecting complaints of 
tinnitus appears many years after service, and the only 
competent opinion to address the question of whether the 
disorder is related to in-service noise exposure weighs 
against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims in 
the January 2006 rating decision, he was provided notice of 
the VCAA in September 2005.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate a 
claim for service connection, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  

The Board notes that the Veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claims on appeal, no disability rating or effective date 
is being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment and personnel records, VA outpatient treatment 
reports, a VA examination report, and statements from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If sensorineural hearing loss is manifested 
to a degree of 10 percent within one year after separation 
from service, the disorder may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).   Service 
connection may be also granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Analysis

The Veteran contends that his hearing loss and tinnitus are 
due to in-service noise exposure in the boiler room of his 
ship.  

His DD Form 214 reflects that he served in the Navy on the 
USS Semmes and his service personnel records show that he 
served as a boiler technician.  

His service treatment records reflect no complaints, 
findings, or diagnoses of any tinnitus or hearing loss.  A 
November 1969 entrance examination report reflects that 
audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
5
0
0
0
10

A January 1970 submarine training examination report reflects 
that audiometry revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
5
0
0
0
10

A March 1970 report of audiometry revealed pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
15
N/A
LEFT
5
0
0
0
N/A

A September 1972 discharge examination report reflects that 
audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
5
LEFT
0
0
0
10
10

The evidence indicates that no hearing loss or tinnitus was 
shown in service.  The Board notes, however, that the absence 
of in-service evidence of hearing loss is not fatal to a 
claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Medical nexus 
evidence also is needed to support the Veteran's claim for 
service connection for tinnitus.  

During a VA audiological evaluation in August 2007, the 
Veteran reported being subjected to boiler room noise 
throughout his three years in the Navy and that hearing 
protection had not been provided.  He also reported being in 
an automobile accident in 1969 during which his head hit the 
windshield, and experiencing severe ear pain during a 
decompression exercise.  He denied occupational and 
recreational noise exposure.  He stated that he has been 
experiencing tinnitus since leaving the Navy.  The examiner 
noted that hearing screens found upon entrance and separation 
from service showed normal hearing bilaterally.

Audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
25
35
LEFT
25
30
25
30
25

Speech recognition scores on the Maryland CNC Word List were 
100 percent in the right ear and 86 percent in the left ear.  
The examiner stated that the Veteran has mild sensorineural 
hearing loss bilaterally.  The examiner noted that the 
hearing test conducted upon separation from service shows 
normal hearing bilaterally.  The examiner then concluded that 
the present hearing loss occurred after service and thus was 
not caused by noise exposure during service.  The examiner 
further stated that the tinnitus is not caused by noise 
exposure in service but may be associated with whatever 
caused the current hearing loss.

The Board notes that there is no evidence of hearing loss or 
tinnitus until the Veteran filed his claim in May 2005.  Of 
note, a March 2000 VA treatment note reflects that he denied 
having any hearing loss or tinnitus.

Given the above, the Board finds that the Veteran does not 
have hearing loss disability in the right ear as defined by 
38 C.F.R. § 3.385.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof 
of present disability, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is no 
hearing loss disability for VA purposes that can be related 
to service, the claim for service connection for hearing loss 
in the right ear is denied. 

As regards the left ear, the speech recognition score of 86 
on the Maryland CNC Word List supports a finding of current 
hearing loss disability.  38 C.F.R. § 3.385.  Further, the 
Veteran has asserted experiencing hearing loss and tinnitus, 
the type of disability that he can establish on the basis of 
his own assertions.  See, e.g., Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).   However, the claims for service 
connection for hearing loss in the left ear and tinnitus must 
be denied because the competent, probative evidence 
establishes that there is no medical relationship, or nexus, 
between either disability and his period of service.

Although the Board finds credible the Veteran's assertions of 
in-service noise exposure, there are no complaints, findings, 
or diagnoses of hearing loss or tinnitus until over 30 years 
after service.  The passage of many years between discharge 
from active service and any medical complaints or 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the only competent opinion to address the etiology 
of the Veteran's hearing loss and tinnitus weighs against the 
claims.  The VA examiner considered the Veteran's complaints 
and description of noise exposure, and the evidence in the 
claims file.  However, after examining the Veteran, the 
examiner opined that the Veteran's hearing loss and tinnitus 
were not caused by in-service noise exposure.  The examiner 
explained that the hearing test conducted upon separation 
shows normal hearing and thus the hearing loss occurred after 
service.  The examiner then explained that, because the 
tinnitus is related to the hearing loss, which occurred after 
service, the tinnitus was not caused by in-service noise 
exposure.  

The Board finds the above opinions probative and dispositive 
on the nexus question in each claim, based as they were on 
both evaluation of the Veteran and consideration of his 
documented medical history and assertions.  Hence, the only 
competent, probative opinions to address the relationship 
between the Veteran's current disabilities and service weigh 
against the claims.  

The Board acknowledges the Veteran's assertion that he has 
had hearing loss and tinnitus since service.  The Board notes 
that he is competent to give evidence about observable 
symptoms such as hearing loss and tinnitus.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the Board points out 
that he is not competent to self-diagnose hearing loss in the 
right ear to an extent recognized as a disability for VA 
purposes.  To the extent that he is claiming to have 
experienced continuous hearing loss in the left ear and 
tinnitus since active service, he is not found to be 
credible.  Again, his discharge examination report reflects 
normal hearing with no complaint of tinnitus.  There is no 
medical evidence of hearing loss or tinnitus after discharge 
until the April 2009 VA examination report.  During his VA 
examination, he denied having seen a doctor about his ears or 
hearing problem.  As noted above, a March 2000 VA treatment 
note reflects his denial of having any hearing loss or 
tinnitus.  The earliest report of hearing loss and tinnitus 
is contained in his May 2005 claim.  Lastly, if he had 
experienced hearing loss and tinnitus continuously since 
active service, it would be reasonable to expect that he 
would have filed a disability claim much sooner than in May 
2005.  For all these reasons, the Board finds that the 
statements alleging or implying continuity of symptoms are 
not credible here.  Therefore, continuity of symptomatology 
is not established by either the competent evidence or the 
Veteran's own statements.  Moreover, no medical evidence of 
record causally relates the current hearing loss in the left 
ear or tinnitus to active service.

The Board also notes the representative's assertions in the 
October 2008 and April 2009 correspondences that the above VA 
examination report is inadequate because the examiner's 
opinions are conclusory with no underlying rationale.  
However, as discussed above, the VA examiner did provide a 
rationale for each of his opinions.  Thus, the Board finds 
that the opinions are adequate.  

In summary, the claims for service connection for hearing 
loss and tinnitus must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


